Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/20 and 03/01/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 7-10, filed 02/05/2021, with respect to the prior-art rejections have been fully considered and are persuasive.  In view of the new amendments to independent claims 1, 7, 17 and 20, claims 1-12 and 17-22 are in condition for allowance. 

4.) Election/Restrictions
Claims 1-12 and 17-22 are allowable. The restriction requirement between Species I and II , as set forth in the Office action mailed on 10/05/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/26/2020 is withdrawn.  Claims 3-6, 9-12, 18-19 and 21-22, directed to Species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5.) Allowable Subject Matter
Claims 1-12 and 17-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method comprising:
capturing, by a processing system, images of video streams from cameras; and 
generating a hemispheric lens model by projecting vertices of points on a hemisphere onto an image plane of a corresponding camera; and 
determining a value of a pixel corresponding to a vertex of a three-dimensional (3D) mesh model based on the hemispheric lens model.”

Dependent Claims 2-6 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 7, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A system comprising:
cameras;
a display device; and
a processing system coupled to the cameras and to the display device the processing system configured to:
capture images of video streams from the cameras; and 
generate a hemispheric lens model by projecting vertices of points on a hemisphere onto an image plane of a corresponding camera; and 
determine a value of a pixel corresponding to a vertex of a mesh model based on the hemispheric lens model.  

Dependent Claims 8-12 are also allowed due to their dependence on allowed independent claim 7.

Regarding independent Claim 17, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A vehicle comprising:
cameras mounted on the vehicle, wherein adjacent cameras have overlapping fields of view;
a display device;
a graphics processing unit (GPU);
at least one processor coupled to the cameras, the display device, and the GPU, the at least one processor configured to capture images of video streams from the cameras; and
generate a hemispheric lens model by projecting vertices of points on a hemisphere onto an image plane of a corresponding camera; and 
determine a value of a pixel corresponding to a vertex of a three-dimensional (3D) mesh model based on the hemispheric lens model.”
 
Dependent Claims 18-19 are also allowed due to their dependence on allowed independent claim 17.
Claim 20, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method comprising:
capturing images of video streams from cameras mounted on a vehicle, wherein adjacent cameras have overlapping fields of view; and 
generating a hemispheric lens model by projecting vertices of points on a hemisphere onto an image plane of a corresponding camera; and
determining a value of a pixel corresponding to a vertex of a three-dimensional (3D) mesh model based on the hemispheric lens model.”

 Dependent Claims 21-22 are also allowed due to their dependence on allowed independent claim 20.

The following are the closest prior-art of record:

Liu et al. (US Patent No.: 10410328B1) disclose a system including: two or more autonomous units selected from a set comprising autonomous vehicles and robots, including a first autonomous unit and a second autonomous unit, each autonomous unit including a mobile platform controllable by a host, the mobile platform having disposed thereon: a quad camera visual sensor comprising at least 4 cameras, thereby providing 360-degrees view about a centerline of the mobile platform; at least one selected from a global positioning system (GPS) receiver and a multi-axis inertial measuring unit (IMU) including accelerometer or gyroscopic sensors capable of 

Appia et al. (US Patent No.: 10523865B2) disclose a method for displaying a surround view on a single display screen is disclosed. A plurality of image frames for a particular time may be received from a corresponding plurality of cameras. A viewpoint 

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 






Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697